 21-10082-jlg     Doc 17    Filed 01/27/21 Entered 01/27/21 12:11:56                 Main Document
                                          Pg 1 of 1




Leslie S. Barr
212.237.1038                                    156 West 56th Street | New York, NY 10019
lbarr@windelsmarx.com                           T. 212.237.1000 | F. 212.262.1215



                                                     January 26, 2021

By ECF

The Honorable James L. Garrity, Jr.
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, New York 10004

Re:      Medici 326 Grand LLC, chapter 7, Case No. 21-10073-jlg
         Medici 1150 N. American Street LLC, chapter 7, Case No. 21-10074-jlg
         Medici 171 N. Aberdeen LLC, chapter 7, Case No. 21-10075-jlg
         Medici 186 N. 6th LLC, chapter 7, Case No. 21-10076-jlg
         Medici 251 Dekalb LLC, chapter 7, Case No. 21-10077-jlg
         Medici 320 Florida LLC, chapter 7, Case No. 21-10078-jlg
         Medici 629 E. 5th LLC, chapter 7, Case No. 21-10079-jlg
         Medici 890-911 Jefferson Avenue LLC, chapter 7, Case No. 21-10080-jlg
         QUARTERS Properties USA, Inc., chapter 7, Case No. 21-10081-jlg
         Quarters Services USA, LLC, chapter 7, Case No. 21-10082-jlg

Dear Judge Garrity:

This firm is counsel to Alan Nisselson, former Trustee for the referenced cases. At the request of
Salvatore Lamonica, successor Trustee for the referenced cases, the former Trustee respectfully
withdraws the motion he filed to dismiss each case.

                                                     Respectfully submitted,


                                                     /s/ Leslie S. Barr
                                                     Leslie S. Barr

cc: Salvatore LaMonica, Esq., by email




{11889303:1}
